RECOMMENDED FOR FULL-TEXT PUBLICATION
                             Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 13a0295p.06

                 UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                    _________________


                                                 X
                                                  -
 ANTHONY RACHELLS,
                                                  -
                                 Plaintiff-Appellant,
                                                  -
                                                  -
                                                      No. 12-4137
           v.
                                                  ,
                                                   >
                                                  -
                                                  -
 CINGULAR WIRELESS EMPLOYEE SERVICES,
                                                  -
 LLC and NEW CINGULAR WIRELESS
                                                  -
 SERVICES, INC.,
                        Defendants-Appellees. N
                   Appeal from the United States District Court
                  for the Northern District of Ohio at Cleveland.
             No. 1:08-cv-02815—Lesley Brooks Wells, District Judge.
                                     Argued: July 25, 2013
                           Decided and Filed: October 17, 2013
     Before: COLE and DONALD, Circuit Judges; MARBLEY, District Judge.*

                                      _________________

                                           COUNSEL
ARGUED: E. Yvonne Harris, Cleveland, Ohio, for Appellant. Casey Alan Coyle,
RHOADS & SINON LLP, Harrisburg, Pennsylvania, for Appellees ON BRIEF: E.
Yvonne Harris, Cleveland, Ohio, for Appellant. Todd J. Shill, John R. Martin,
RHOADS & SINON LLP, Harrisburg, Pennsylvania, for Appellees.
                                      _________________

                                            OPINION
                                      _________________

        ALGENON L. MARBLEY, District Judge. As an Indirect Channel National
Retail Account Executive in Cingular Wireless’s Cleveland region, Anthony Rachells
received numerous sales awards, consistently exceeded company sales goals by the


        *
           The Honorable Algenon L. Marbley, United States District Judge for the Southern District of
Ohio, sitting by designation.


                                                  1
No. 12-4137           Rachells v. Cingular Wireless, et al.                                    Page 2


greatest margin of any of his co-workers, and, in 2003, earned the top performance
review among his Cingular peers. In 2004, Cingular acquired AT&T and conducted a
reduction in force, in which it selected just four of nine existing Cingular and AT&T
employees in Rachells’ position to remain with the company. Although Rachells
exceeded his 2004 sales goals by a greater margin than in 2003, Rachells received the
lowest 2004 performance review score of any candidate and was ranked seventh out of
nine in the overall selection process. In February 2005, Rachells was notified that he
would be terminated effective April 15, 2005. Rachells, who is African-American, sued
for racial discrimination arising out of his discharge. The district court granted summary
judgment to Cingular on all claims, and Rachells now appeals. For the following
reasons, we REVERSE, and REMAND the case for further proceedings consistent with
this opinion.

                                      I. BACKGROUND

                 A. Rachells’ Employment History and Job Performance

        Rachells, an African-American male, began working for Ameritech Corporation
as a sales representative in the company’s Cleveland region in 1996. In approximately
1998, Plaintiff was promoted to be an account manager for Ameritech’s Indirect Channel
division. Ameritech was subsequently acquired by SBC Communications, Inc. (“SBC”).
In 2000, the domestic wireless divisions of SBC and Bellsouth Corporation entered into
a joint venture to form Cingular, a provider of wireless and digital telecommunications
products and services.

        Rachells remained employed with the company throughout these changes and
began working as an Indirect Channel National Retail Account Executive in Cingular’s
Cleveland region sometime thereafter.1 In this position, Rachells was managed by Dale
Zerner until July 2002, by Lisa Zhang until 2003, and finally by Keith Hart from 2003


        1
          Plaintiff avers that he began working as a National Retail Account Executive in the Spring of
2001. Cingular contends that Plaintiff began working as an Indirect Account Executive with Cingular’s
Indirect Sales Channel in or around December 2001. Plaintiff labels the position as a “National Retail
Account Executive” while Defendant describes the position as that of an “Indirect Account Executive.”
For the sake of clarity, we use the term “National Retail Account Executive.”
No. 12-4137             Rachells v. Cingular Wireless, et al.                                  Page 3


until Rachells’ termination in 2005. David Fine, a Caucasian male, became the Director
of the Indirect Channel for the Cleveland region in May 2001.2

        Rachells’ salary consisted of a “base salary” and an “at risk salary” or sales
commission. His total “at risk” compensation was determined by his performance
relative to company sales attainment percentage goals. Thus, Rachells could receive
100% of his “at risk” salary if he achieved 100% of his attainment percentage goal,
200% of his “at risk” salary if he achieved 200% of his goal, etc. Rachells’ 2002 and
2003 tax returns, and his 2004 W-2 form indicate that he produced a high volume of
sales relative to his attainment percentage goals. Specifically, Rachells achieved
approximately 259% of his attainment percentage in 2002,3 approximately 124% of his
percentage in 2003,4 and approximately 235% of his percentage in 2004.5 Cingular does
not dispute that these attainment percentages exceeded those of Rachells’ Cingular peers,
Cheryl Patteson (Caucasian female), John Stokes (Caucasian male), and Joseph
Christopher (Caucasian male) (collectively the “Cingular peers” or “Cingular
candidates”).6

        During his tenure at Cingular, Rachells received at least nine awards and/or
accolades. These included the Cingular Summit Winner award in 2001 and 2002 – “an
accolade bestowed yearly to individuals from Cingular who had the highest attainment
percentage of sales in the entire country” – and the “Crown of Excellence” in 2003,
awarded to individuals for “achievement in sales and excellence.” In addition, Rachells
received the highest 2003 performance evaluation score of his peers at Cingular at that
time.

        2
            The parties disagree as to when Keith Hart began to manage Rachells.
        3
          In 2002, Rachells’ base salary was $30,000 and his “at risk” compensation was $24,000.00.
Rachells’ total pay from Cingular in 2002 was $92,209.00.
        4
          In 2003, Rachells’ base salary was $30,000 and his “at risk” compensation was $24,000.00.
Rachells’ total pay from Cingular in 2003 was $59,690.00.
        5
          In 2004, Rachells’ base salary was $40,444 and his “at risk” compensation was $16,000.00.
Rachells’ total pay from Cingular in 2004 was $78,009.18.
        6
            Joseph Christopher became a National Retail Account Executive in approximately August 2004.
No. 12-4137         Rachells v. Cingular Wireless, et al.                             Page 4


                 B. Acquisition of AT&T and Reduction in Force (RIF)

        Around October 2004, Cingular acquired AT&T Wireless Services, Inc.
(“AT&T”).      Subsequently, in approximately December 2004, Cingular’s senior
leadership directed its management teams to realign their workforce in light of the recent
acquisition. Each leader was directed to “(1) evaluate[] current business trends and
results in their respective areas of responsibility; (2) evaluate[] staffing levels within the
combined Cingular and AT&T Wireless workforce; and (3) determine[] the appropriate
staffing levels based on projected business goals.” This realignment process led to the
elimination of numerous jobs within Cingular, affecting workers across the country (the
“reduction in force” or “RIF”).

        In this case, the Vice President and General Manager of Cingular’s Ohio and
Western Pennsylvania market directed David Fine to review the productivity of the
Cingular and AT&T Indirect Channel Account teams. In addition to the four National
Retail Account Executives already employed with Cingular, AT&T had five individuals
working in the same capacity: Joel Espiritu (Hispanic male), Ryan Keane (Caucasian
male), Edwin Morales (Hispanic male), Marie Lavender (Caucasian female), and
Francine Alexander (Caucasian female) (collectively the “AT&T candidates”). Fine was
directed to use guidelines set forth in Cingular’s Indirect Span of Control
Recommendation, to examine the productivity levels within the Northern Ohio sub-
market. After conducting his analysis, Fine determined that it was only necessary to
retain four of the nine National Retail Account Executives currently employed between
the two companies.

        To identify the most qualified employees for retention by Cingular, Keith Hart
was charged with evaluating all nine candidates and ranking them in order (the “RIF
selection process”). He purportedly utilized the Staffing Integration Guidelines for
Human Resources and Managers as a guide to evaluate and rate each candidate. Hart’s
formal evaluation of each candidate included two components. The first component was
the employee’s 2004 performance evaluation score. For the Cingular candidates, whom
No. 12-4137             Rachells v. Cingular Wireless, et al.                                    Page 5


Hart managed, Hart included the 2004 performance reviews that he had completed.7 The
AT&T candidates were supervised by AT&T manager David Gannon, who also
completed their 2004 performance reviews.                    Therefore, to evaluate the AT&T
candidates, Hart was to have reviewed Gannon’s 2004 performance evaluations and
consulted with Gannon to discuss the AT&T candidates’ abilities and contributions vis-
à-vis their future performance.

        The second component used to rate each candidate was derived from scores Hart
assigned to questions answered by the candidates during one-on-one interviews with
Hart in mid-January 2005 (the “RIF interview score”). The interview questions were
selected from a Staffing Integration Selection Guide (“SISG”) given to Hart, which
Defendants allege were similar to the guidelines dispersed throughout the company
nationally. Hart rated each employee in the following categories: 1) Create Customer
Loyalty; 2) Drive For Results; and 3) Use Sound Judgment. For each category, the
employee was assigned a score between “5” representing that the candidate “consistently
exceed[ed] performance objectives/behavioral expectations,” and “1” indicating that the
candidate “d[id] not meet basic performance objectives/behavioral expectations.” After
rating each candidate under this two-part rubric,8 Hart submitted his findings to Fine for
approval.

        In his 2004 annual review, Hart assigned Rachells an overall score of 2.6 for his
performance during the year. This was the lowest 2004 performance score received by
any of the nine candidates. Hart indicated that Rachells, inter alia, showed up late for
meetings, worked on fantasy football during a “boot camp” training session in August
2004, and failed to contribute in staff meetings. Rachells denies these allegations, and




        7
            The record does not reflect when Hart completed the Cingular candidates’ 2004 annual reviews.
        8
          In addition to considering the candidate’s 2004 performance review score and RIF interview
score, Cingular contends that Hart also looked at the employee’s “(1) previous performance evaluations;
(2) Code of Conduct/disciplinary record; and (3) client and/or peer feedback.”
No. 12-4137              Rachells v. Cingular Wireless, et al.                                    Page 6


avers that his 2004 performance evaluation was “bogus,” subjective, and racially
motivated.9

         With regard to Rachells’ RIF interview, Rachells contends that he was the first
of the Cingular candidates to be interviewed, and was never informed of what the
interview process would entail. Cingular asserts that Rachells was aware that the
interview would be used to determine whether he would remain with Cingular. Cingular
also highlights that, of the Cingular candidates, Rachells was the only person who did
not prepare a presentation for the RIF interview. None of the AT&T candidates,
however, prepared presentations.

         Hart assigned Rachells a score of 2 out of 5 in the areas of “Create Customer
Loyalty” and “Drive For Results,” and 3 out of 5 in the area of “Use Sound Judgment.”
Rachells contends that these scores reflect Hart’s racial bias. In particular, he points out
that Cingular’s copy of the SISG from Rachells’ interview does not, on its face, reflect
that Rachells was interviewed in the area of “Drive For Results.”10 Rachells avers that
this reflects the fact that Hart interviewed him twice in the area of “Create Customer
Loyalty.”11 Rachells agrees that Hart asked him questions consistent with those
appearing in his SISG, with respect to the two areas in which he was interviewed. All
eight remaining candidates were interviewed in all three areas, as reflected in their
SISGs.

         Rachells’ combined score in the RIF selection process ranked him seventh among
the nine candidates. Rachells’ Cingular peers, all Caucasian, received the highest three
scores and were selected to remain with Cingular. An AT&T candidate, Joseph Espiritu,
a Hispanic male, ranked fourth among the nine candidates and was selected as the fourth
         9
           Rachells avers that he cannot recall a time when he showed up late to a meeting, and that he did
actively participate in staff meetings. He also denies working on any fantasy football during meetings, but
instead, alleges that he and Christopher merely read the fantasy football book during breaks. Furthermore,
he avers that, although Hart questioned him regarding this activity, Hart did not question Christopher.
Cingular points out that Rachells’ deposition testimony indicated he was not sure whether Hart addressed
this matter with Christopher.
         10
            Although Plaintiff indicated that this error appeared in his 2004 performance evaluation, it is
clear from the record that he was actually referring to the SISG.
         11
              Cingular contests these allegations.
No. 12-4137        Rachells v. Cingular Wireless, et al.                         Page 7


and final National Retail Account Executive to remain with Cingular. Cingular
maintains that its ultimate goal was to select the four most qualified candidates, “i.e.
those who possessed the strongest skills, abilities, and experience,” to remain with the
company. The five employees not selected included two Caucasian females, one
Caucasian male, one Hispanic male and Rachells. In February 2005, Cingular notified
Rachells of his termination to be effective April 15, 2005.

                       C. Allegations of Racial Discrimination

       Rachells avers that, under David Fine’s tenure as head of Cingular’s Cleveland
region, there was a general atmosphere of hostility toward African-Americans and
Hispanics. Rachells recalled that, at his 2003 performance evaluation, which was
conducted by Hart, Hart mentioned that Fine “had it in” for Rachells, but that Hart did
not know why. He describes being approached by two minority Direct Channel retail
store managers in the Cleveland region, Maribel Jones (Hispanic female) and Michael
Johnson (African-American male), who were concerned about the way Cingular
management was reviewing their performance in 2003. Rachells avers that he sent two
emails to Cingular human resources officer Vicki Barr, on May 14, 2003 and July 2,
2003, detailing his, Jones’ and Johnson’s concerns. He further avers that he received a
response from Barr on July 3, 2003, stating that she could only meet with Rachells,
Jones and Johnson on an individual basis. Cingular denies any knowledge of these
emails. Rachells observed that Jones, Johnson, and other minority retail managers quit
following their poor 2003 performance reviews, such that – by 2004 – only one minority
Direct Channel store manager remained among approximately 15 stores.

       Jones and Johnson also attest that the general atmosphere in Cingular’s
Cleveland region was hostile towards minority employees. As Direct Channel store
managers, Jones and Johnson were indirectly supervised by David Fine. Jones and
Johnson give several specific examples of what they considered to be discriminatory
conduct by Fine and other Cingular supervisors. The first is Fine’s 2003 decision to
promote Troy Bagshaw, a Caucasian male, to District Manager, over minority applicants
Jones and Johnson. Jones and Johnson aver that they applied for the District Manager
No. 12-4137        Rachells v. Cingular Wireless, et al.                          Page 8


position and were informed that the promotion would be “based on ability to drive sales
in retail stores.” Jones and Johnson attest that, although they each had tremendous
success in driving sales at their respective stores, Bagshaw had “extremely poor sales
performance as a store manager” and “only met quota one (1) time [since] the year
2000.” Bagshaw was Jones’ “direct supervisor” at the time both applied for the District
Manager position, and Jones avers that she has personal knowledge of Bagshaw’s sales
performance because – on the one occasion on which Bagshaw satisfied his quota – she
“personally sold [the] approximately 60 or more phones” that enabled him to do so. Fine
nevertheless selected Bagshaw for the District Manager position. Afterwards, Johnson
recalls that he “discussed with Dave Fine the reason behind Bagshaw’s promotion and
Dave Fine was very vague, insulted that [Johnson] questioned him, and told [Johnson]
only that it was based on ‘operation issues.’”

       Jones and Johnson also attest that, after his promotion to District Manager in
2003, Bagshaw conducted the 2003 performance reviews of his supervisees, including
Jones and Johnson. Jones and Johnson stated that – in contrast to Bagshaw’s Caucasian
supervisees – Bagshaw gave both individuals exceptionally poor evaluations that did not
reflect their respective 2003 sales achievements, and deviated dramatically from positive
evaluations given by other supervisors in past years. Both Johnson and Jones aver that
they “challenged th[eir] [2003] evaluation[s] with Dave Fine,” but that “he did nothing
about it.” Jones also recalls that, based on her personal observations of Bagshaw, he
only associated with “Whites,” not those of other races, and only promoted Caucasian
employees. As other evidence of preferential treatment given to Caucasian employees,
Jones testifies that she has personal knowledge that a Caucasian female retail manager
at the Lyndhurst store “was losing money, had theft issues, had a loss of $18,000 in
inventory, petty cash was missing and yet she was not fired, but was transferred to a
smaller store location.”

       Both Jones and Johnson attest that they discussed the perceived discrimination
in the Cleveland region with Rachells, and that they saw copies of both emails sent by
Rachells to Vicki Barr on May 5, 2003 and July 2, 2003. Jones and Johnson further
No. 12-4137         Rachells v. Cingular Wireless, et al.                            Page 9


attest that no one from Cingular ever contacted either of them to follow up on the
complaints. Although neither Johnson nor Jones professes to have personal knowledge
of whether Fine himself was informed of Rachells’ emails, Jones states that Bagshaw
subsequently “presented to [her] a two page list of corrections and/or jobs that needed
to be done,” including “scrubbing the cracks in the bathroom tile; replacing the fixtures
[lights] in the store; painting the back wall and ceiling tiles, etc.,” which she took to be
retaliation for the complaints emails to Barr.

        Finally, Jones and Johnson attest that, based on what they perceived to be racial
animus in their 2003 performance evaluations, they ultimately quit their positions with
Cingular. Jones left Cingular in December 2003. Johnson left Cingular in July 2004.

                                 D. Procedural History

        Rachells filed this action against Cingular in December 2008, alleging claims
under federal and Ohio law for race discrimination arising out of his termination.
Rachells failed to make timely discovery requests, and on March 1, 2009, Cingular
moved for summary judgment on all claims. In support of its motion, Cingular
submitted a “Statement of Undisputed Facts,” as well as exhibits including internal
staffing and severance policy documents, excerpts from Rachells’ deposition, copies of
workforce realignment documentation, and an affidavit from Cingular Human Resources
Manager Karen Mendolia.

        Rachells subsequently moved to compel discovery and/or extend the discovery
cut-off deadline, and the district court denied the motion without comment. Rachells
then filed his response in opposition to Cingular’s Motion for Summary Judgment,
accompanied by Rachells’ tax documents, select correspondence between Rachells and
Cingular, and affidavits from Rachells, Jones and Johnson.

        The district court referred Cingular’s summary judgment motion to a magistrate
judge for findings of fact and conclusions of law.             The resulting report and
recommendation (the “R&R”), after striking the Jones and Johnson affidavits as
inadmissible hearsay, concluded that Rachells’ evidence was insufficient to establish a
No. 12-4137         Rachells v. Cingular Wireless, et al.                          Page 10


prima facie case of race discrimination, and recommended summary judgment for
Cingular. The district court overruled Rachells’ timely objections and adopted the R&R
in its entirety. Rachells now timely appeals both (1) the district court’s denial of
Rachells’ motion to extend discovery; and (2) the district court’s decision to grant
summary judgment to Cingular. Because, as described below, we hold that the district
court erred in granting summary judgment for Cingular based on the evidence presented,
we need not decide whether the district court abused its discretion in denying Rachells’
motion to extend discovery.

                            II. STANDARD OF REVIEW

        This court reviews a district court’s grant of summary judgment de novo. Pucci
v. Nineteenth Dist. Court, 628 F.3d 752, 759 (6th Cir. 2010). Summary judgment is
proper if there is no genuine issue of material fact and the movant is entitled to judgment
as a matter of law. Fed. R. Civ. P. 56(c). A fact is material if proof of that fact would
establish one of the elements of a claim and would affect the application of governing
law to the rights of the parties. Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir. 1984)
(citing Johnson v. Soulis, Wyo., 542 P.2d 867, 872 (1975)).

        A movant for summary judgment meets its initial burden “by ‘showing’ – that
is, pointing out to the district court – that there is an absence of evidence to support the
nonmoving party’s case.” Dixon v. Anderson, 928 F.2d 212, 216 n.5 (6th Cir. 1991)
(citing Celotex Corp. v. Catrett, 477 U.S. 317, 324-25 (1986)). The non-movant then
must set forth specific facts showing that there is a genuine issue for trial. Id. (quoting
Fed. R. Civ. P. 56(e); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986)). It is
not, however, the role of the trial court to “resolve factual disputes by weighing
conflicting evidence because it is the jury’s role to assess the probative value of the
evidence.” Kraus v. Sobel Corrugated Containers, Inc., 915 F.2d 227, 230 (6th Cir.
1990) (citing Stone v. William Beaumont Hosp., 782 F.2d 609, 615 n.5 (6th Cir. 1986);
Kennett-Murray Corp. v. Bone, 622 F.2d 887, 892 (5th Cir. 1980)). All evidence and
reasonable inferences are viewed in the light most favorable to the party opposing the
No. 12-4137        Rachells v. Cingular Wireless, et al.                         Page 11


motion. Pucci, 628 F.3d at 759 (citing Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986)).

                                    III. ANALYSIS

       Rachells does not present direct evidence of racial discrimination. In the absence
of such direct evidence, “the burden-shifting approach for inferential proof of
discrimination set forth in Texas Department of Community Affairs v. Burdine, 450 U.S.
248 (1981), and McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), applies.”
Hollins v. Atlantic Co., Inc., 188 F.3d 652, 658 (6th Cir. 1999) (citing Burns v. City of
Columbus Dep’t of Pub. Safety, 91 F.3d 836, 843 (6th Cir. 1996)). The same analysis
applies to Rachells’ claims under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e,
et seq., and Ohio Rev. Code § 4112.99. Id. (citing Patterson v. McLean Credit Union,
491 U.S. 164, 186 (1989); Little Forest Med. Ctr. of Akron v. Ohio Civil Rights Comm’n,
575 N.E.2d 1164, 1167 (1991)). Because Rachells alleges racial discrimination under
each provision for acts arising out of the same facts and circumstances – namely,
Rachells’ termination by Cingular in the RIF – we consider these claims together.

       Under the McDonnell Douglas framework, Rachells must first make out a prima
facie case of racial discrimination. McDonnell Douglas, 411 U.S. at 802. If he meets
this requirement, Cingular must articulate some legitimate, nondiscriminatory reason for
its employment decision. Id. Finally, if Cingular offers such an explanation, Rachells
“must point out ‘evidence from which a jury could reasonably reject [Cingular’s]
explanation’” as pretextual. Davis v. Cintas Corp., 717 F.3d 476 (6th Cir. 2013) (quoting
Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009)). At the summary judgment
stage, the district court must determine whether there is “sufficient evidence to create a
genuine dispute at each stage of the McDonnell Douglas inquiry.” Macy v. Hopkins
Cnty. Sch. Bd. of Educ., 484 F.3d 357, 364 (6th Cir. 2007) (quoting Cline v. Catholic
Diocese of Toledo, 206 F.3d 651, 661 (6th Cir. 2000)).
No. 12-4137         Rachells v. Cingular Wireless, et al.                            Page 12


                                   A. Prima Facie Case

        Rachells has alleged that, in terminating him in the reduction in force, Cingular
unlawfully discriminated on the basis of race. As this Court has explained, “[t]here are
many ‘context-dependent ways by which plaintiffs may establish a prima facie case’”
of discrimination. Clay v. United Parcel Serv., Inc., 501 F.3d 695, 704 (6th Cir. 2007)
(quoting Macy, 484 F.3d at 365 (emphasis removed)). The pivotal question is always
“whether, under the particular facts and context of the case at hand, the plaintiff has
presented sufficient evidence that he or she suffered an adverse employment action
under circumstances which give rise to an inference of unlawful discrimination.” Id.
(quoting Macy, 484 F.3d at 365).

        Generally, to establish a prima facie case of discrimination, a plaintiff must show
that he or she was: (1) a member of a protected class; (2) discharged; (3) qualified for
the position; and (4) that a “similarly situated” non-protected person was treated better.
Mitchell, 964 F.2d at 582. Where, as here, a discrimination claim is based on
termination arising out of a work force reduction, “this court has modified the fourth
element to require the plaintiff to provide ‘additional direct, circumstantial, or statistical
evidence tending to indicate that the employer singled out the plaintiff for discharge for
impermissible reasons.’” Geiger v. Tower Auto., 579 F.3d 614, 622 (6th Cir. 2009)
(quoting Barnes v. GenCorp, 896 F.2d 1457, 1465 (6th Cir. 1990)). Cingular does not
dispute that Rachells satisfies the first three prima facie elements, but argues that
Rachells failed to present additional evidence to show that Rachells was “singled out”
for impermissible reasons.

                                1. Comparable Employees

        As a preliminary matter, to evaluate whether Rachells was singled out on the
basis of race, we must first identify the group of employees with whom Rachells should
be compared. See Bender v. Hecht’s Dep’t Stores, 455 F.3d 612, 621 (6th Cir. 2006),
cert. denied, 550 U.S. 904 (2007). Rachells argues that he may only be properly
compared to other Cingular candidates, because the AT&T candidates did not have the
same supervisors, and their annual performance evaluations were based upon different
No. 12-4137         Rachells v. Cingular Wireless, et al.                            Page 13


criteria. The R&R, however, found that, “[d]espite these differences, it is clear that
1) the RIF selection process judged all nine candidates on the same criteria (a
combination of their 2004 performance review score and their RIF interview score), and
2) all the candidates were vying for the same positions.” R&R at 14-15. It therefore
concluded that it was “reasonable for the other eight candidates to form the comparative
group from which to determine whether [Rachells] was singled out.” Id. at 15.

        In defining the relevant comparison group in RIF, this Court has previously
determined that, “we must insure that any observed disparity in the treatment received
by the Plaintiff[] versus other employees is not the result of legitimate differences in how
the company selected other positions for elimination or how a particular decisionmaker
who had no voice in the Plaintiff[’s] position[] made certain recommendations on other
positions.” Bender, 455 F.3d at 621. We therefore concluded that, “[l]ogically, . . . the
relevant group must include: (1) the Plaintiff[’s] position[]; (2) all of the positions slated
for elimination that were reviewed by the same decisionmaker(s); and (3) all equivalent,
but only the equivalent, positions [to] those held by the Plaintiff[s].” Id.

        Taking a similar approach here, employees comparable to Rachells must have
equivalent positions, be subject to the same decision-making processes, and subject to
evaluation by the same decisionmakers. Although the AT&T candidates were subject
to the same RIF interview as the Cingular candidates, they were not subject to the same
2004 performance review criteria. For example, the AT&T employees’ 2004 evaluations
only contained questions in two focus areas: business results and personal performance
results. Cingular’s 2004 performance reviews, in contrast, rated candidates in the areas
of “Drives For Results,” “Drives For Strategy,” and “Maximizes Talent.” Perhaps more
importantly, the AT&T and Cingular candidates were not subject to evaluation by the
same decisionmakers. Although Hart conducted the RIF interviews for all candidates,
he conducted the 2004 performance reviews only for the Cingular candidates. The 2004
performance evaluations for the AT&T candidates were completed solely by David
Gannon. In addition, Gannon purportedly gave Hart an oral assessment of the AT&T
candidates’ competencies and performance during the RIF selection process. As this
No. 12-4137          Rachells v. Cingular Wireless, et al.                         Page 14


Court has previously explained, in determining the relevant comparison group for the
purposes of evaluating whether an employee was “singled out,” “we must insure that any
observed disparity in the treatment received by the Plaintiff[] versus other employees is
not the result of . . . how a particular decisionmaker who had no voice in the Plaintiff[’s]
position[] made certain recommendations on other positions.” Bender, 455 F.3d at 621.
Accordingly, the record does not support including the AT&T candidates in the peer
group with which Rachells is to be compared.

 2. Additional Evidence that Rachells Was Singled Out for Impermissible Reasons

          To satisfy the fourth prima facie element in a force reduction case, a plaintiff
must show “additional direct, circumstantial, or statistical evidence tending to indicate
that the employer singled out the plaintiff for discharge for impermissible reasons.’”
Geiger, 579 F.3d at 622. There are a number of ways that a plaintiff can make this
showing. As this Court has explained in the age discrimination context:

          For example, a plaintiff could establish a prima facie case by showing
          that he or she possessed qualifications superior to those of a younger co-
          worker working in the same position as the plaintiff. Alternatively, a
          plaintiff could show that the employer made statements indicative of a
          discriminatory motive. . . . The guiding principle is that the evidence
          must be sufficiently probative to allow a factfinder to believe that the
          employer intentionally discriminated against the plaintiff because of age.

Schoonmaker v. Spartan Graphics Leasing, LLC, 595 F.3d 261, 267 (6th Cir. 2010)
(alterations original) (quoting Barnes v. GenCorp Inc., 896 F.2d 1457, 1466 (6th Cir.
1990)).

          Here, among the Cingular candidates, Rachells was the only person of color and
the only individual discharged in the RIF. Given this small sample size of the Cingular
candidates, however, this is not sufficient to conclude that Cingular’s actions were
racially motivated. See Schoonmaker, 595 F.3d at 267 (when considering RIF that
eliminate two of five employees, holding that “such a small statistical sample is not
probative of discrimination”); Simpson v. Midland-Ross Corp., 823 F.2d 937, 943 & n.7
No. 12-4137         Rachells v. Cingular Wireless, et al.                          Page 15


(6th Cir. 1987) (rejecting the departure of seventeen employees as a basis for a statistical
argument for discrimination in a force reduction case).

        Rachells also presented evidence that he was not informed about what the RIF
interview would entail and was not interviewed regarding the “Drive For Results”
component of the SISG. A reasonable factfinder could give weight to this evidence and
infer that Rachells was not given the same opportunity to prepare and/or to make his case
as the other candidates. Although the R&R conceded that this evidence “might suggest
that Plaintiff was treated differently,” R&R at 21, it determined that such evidence
“[wa]s not probative of whether this disparate treatment was motivated by race
considerations.” Id. (citing Geiger, 579 F. 3d at 622, 625 (employer email suggesting
retention of employees based on managers’ personal preferences was not evidence of
hiring or discharge on account of age)).

        While, alone, evidence of aberrations in Rachells’ interview might be insufficient
to raise a genuine factual dispute as to the fourth prima facie element, the district court
erred in dismissing two other crucial categories of evidence tending to show race-
based discrimination: evidence of Rachells’ superior qualifications and evidence of a
discriminatory atmosphere at Cingular. When viewed in the aggregate, and in the light
most favorable to Rachells, this evidence establishes a genuine question of material fact
as to whether Cingular singled out Rachells for discharge because of his race.

                         a. Superior Qualifications Evidence

        Under the law of this Circuit, Rachells may show that he was singled out for
impermissible reasons by establishing he possessed qualifications superior to those of
a non-protected candidate who was not discharged. Schoonmaker, 595 F.3d at 267
(citing Barnes, 896 F.2d at 1466). As evidence of his relative qualifications, Rachells
points to the nine awards and/or accolades he received between 1999 and 2003.
Rachells also presents evidence that his 2002, 2003, and 2004 attainment percentages
exceeded those of his Cingular peers, and that his 2003 performance review was the
highest of any of his co-workers. Cingular does not dispute the evidence of Rachells’
superlative performance between 1999 and 2003, but argues that Rachells’ performance
No. 12-4137             Rachells v. Cingular Wireless, et al.                                        Page 16


declined markedly in 2004. As evidence of this decline, Cingular offers Rachells’ poor
2004 performance review and his poor RIF interview score, and his RIF ranking as
seventh of nine candidates.             In addition, Cingular contends that Rachells’ 2004
compensation evidence is irrelevant because candidates’ sales attainment percentages
were not among the factors considered in the RIF selection process.

         In evaluating the above evidence, the district court correctly determined that the
relevant inquiry is Rachells’ qualification relative to other candidates at the time of the
RIF. Nevertheless, the district court erred in concluding, as a matter of law, that
evidence of Rachells’ past performance “do[es] not undercut Defendants’ statements
regarding his performance in 2004.” R&R at 23. When viewed in the light most
favorable to Rachells, evidence of Rachells’ many accolades and awards, as well as the
fact that he had the best 2003 performance review and the highest 2002, 2003, and 2004
attainment percentages of any of his Cingular peers, could lead a reasonable jury to
conclude that Rachells was consistently Cingular’s highest-performing employee and
remained so in 2004. Cingular’s attempts to dismiss Rachells’ superior 2004 attainment
percentages as legally irrelevant are unconvincing: it strains credulity to imagine that
the qualifications for a sales position – which, by Cingular’s own formulation include
“creat[ing] customer loyalty” and “drive for results” – are unrelated to demonstrated
sales ability. Accordingly, a factfinder could infer that Rachells’ poor scores in the RIF
selection process did not reflect an actual decline in performance, but rather the
reviewer’s attempt to ensure Rachells was among those discharged in the workforce
reduction.12 The record therefore reflects a genuine dispute of material fact as to




         12
            Cingular suggests that such an inference is not reasonable because, by Rachells’ own
admission, Hart was instrumental in enabling Rachells to remain at the Company during prior
reorganizations. Rachells, however, presents evidence that Hart told him that Fine “ha[d] it out” for
Rachells. Although such evidence is inadmissible hearsay for the purposes of proving that Fine did in fact
“have it out” for Rachells, it is admissible to prove the proposition that Hart believed that Fine did not want
Rachells to remain with Cingular. Accordingly, viewing the facts in the light most favorable to Rachells,
a reasonable jury could infer that Hart acted based on his perception of Fine’s preferences. At the
summary judgment stage, the district court was obligated to construe such inferences in Rachells’ favor.
Pucci, 628 F.3d at 759.
No. 12-4137            Rachells v. Cingular Wireless, et al.                                     Page 17


whether Rachells possessed qualifications superior to those of a non-protected candidate
who was not discharged.13

                 b. Other Evidence of Race Discrimination at Cingular

         The record also contains other evidence probative of whether Rachells was
singled out for discharge on the basis of race. In particular, the affidavits of Maribel
Jones and Michael Johnson contain evidence of other potentially discriminatory conduct
at Cingular, including: Fine’s 2003 promotion of Bagshaw to District Manager over
arguably more qualified minority applicants; Bagshaw’s preferential treatment of white
employees in discipline, promotions and evaluations; and Fine’s non-responsiveness to
Jones and Johnson’s complaints that their 2003 evaluations were racially motivated. In
a footnote, the R&R struck the affidavits of both Jones and Johnson in their entirety, on
the basis that they reflected only the affiants’ subjective beliefs and constituted
inadmissible hearsay. R&R at 25 n.21. In so doing, however, the R&R erred: although
portions of the Jones and Johnson affidavits are inadmissible, they also contain relevant,
admissible evidence concerning the affiants’ personal experience of allegedly
discriminatory treatment at Cingular.

         Cingular argues that Jones and Johnson’s individual work experiences are not
relevant to Rachells’ claims because Johnson and Jones operated in a different business
channel and generally had different co-workers and direct supervisors than did Rachells.
This argument ignores, however, that Jones and Johnson’s evidence may be probative
of whether a discriminatory atmosphere existed at Cingular during Rachells’ tenure.

         In the context of evaluating evidence of pretext, this Court has explained:

         Circumstantial evidence establishing the existence of a discriminatory
         atmosphere at the defendant’s workplace in turn may serve as
         circumstantial evidence of individualized discrimination directed at the
         plaintiff. While evidence of a discriminatory atmosphere may not be
         13
            In so deciding, we do not rely on Rachells’ subjective assessment that he was a better salesman
or a more popular manager: “a plaintiff's subjective views of his qualifications in relation to other
[employees], without more, fails to establish discrimination.” Douglas v. Int’l Auto. Components Grp. N.
Am., Inc., 483 Fed. Appx. 178, 181 (quoting Schoonmaker, 595 F.3d at 269) (alternations original). See
also Mynatt v. Lockheed Martin Energy Sys., Inc., 271 Fed. Appx. 470, 477 (6th Cir. 2008); LaGrant v.
Gulf & W. Mfg. Co., Inc., 748 F.2d 1087, 1091 (6th Cir. 1984)).
No. 12-4137        Rachells v. Cingular Wireless, et al.                          Page 18


       conclusive proof of discrimination against an individual plaintiff, such
       evidence does tend to add ‘color’ to the employer’s decisionmaking
       processes and to the influences behind the actions taken with respect to
       the individual plaintiff.
Risch v. Royal Oak Police Dept., 581 F.3d 383, 392 (6th Cir. 2009) (quoting Ercegovich
v. Goodyear Tire & Rubber Co., 154 F.3d 344, 356 (6th Cir. 1998)). Indeed, “evidence
of a . . . discriminatory atmosphere is not rendered irrelevant by its failure to coincide
precisely with the particular actors or timeframe involved in the specific events that
generated a claim of discriminatory treatment.” Id. (quoting Ercegovich, 154 F.3d at
356). Thus, even the conduct of a nondecisionmaker may be probative of whether an
adverse action directed at a plaintiff was racially motivated. Id.; see also Bartlett v.
Gates, 421 Fed. Appx. 485, 491 (6th Cir. 2010) (“[D]iscriminatory remarks can . . . also
serve as probative evidence of pretext . . . even when remarks are made by a
nondecisionmaker.”). Moreover, “management’s consideration of an impermissible
factor in one context may support the inference that the impermissible factor entered the
decisionmaking process in another context.” Id. at 394 (quoting Ercegovich, 154 F.3d
at 356). Factors affecting whether discriminatory atmosphere evidence is probative of
discrimination in a particular case include: “the [actor]’s position in the [employer’s]
hierarchy, the purpose and content of the [conduct], and the temporal connection
between the [conduct] and the challenged employment action, as well as whether the
[conduct] buttresses other evidence of pretext.” Id. at 392 (quoting Ercegovich, 154
F.3d at 357) (discussing the relevance of discriminatory statements by
nondecisionmakers in a pretext analysis).

       We first consider the probative value of evidence related to Fine’s 2003
promotion of Bagshaw to District Manager. As a threshold matter, Fine’s conduct
generally is highly probative of the motivations underlying Rachells’ termination
because he was the top Cleveland official in Cingular’s managerial hierarchy and the
final decisionmaker in the RIF selection process. See Bartlett, 421 Fed. Appx. at 491-92
(discriminatory statements by decisionmakers, weeks before a promotion decision,
ostensibly motivated by a desire to hasten plaintiff’s departure, are strong probative
evidence of pretext). Turning to the purpose and content of Fine’s conduct, viewed in
No. 12-4137            Rachells v. Cingular Wireless, et al.                                     Page 19


the light most favorable to Rachells, the record contains plausible circumstantial
evidence that Fine engaged in racial discrimination in promoting Bagshaw. In particular,
the Jones and Johnson affidavits evince that members of a protected class (racial
minorities) were denied a promotion for which they were qualified in favor of Bagshaw,
a similarly-situated Caucasian male14 – thereby establishing a prima facie case of race
discrimination. See Clay, 501 F.3d at 704.15 In addition, the evidence of Bagshaw’s
poor performance as compared to that of Jones and Johnson16 “challenges the
reasonableness of [Fine’s] decision,” and thereby arguably demonstrates pretext. Risch,
581 F.3d at 391.17 Therefore, with all inferences construed in Rachells’ favor, Rachells
has presented evidence that Fine impermissibly considered race in promoting Bagshaw.
As discussed above, “management’s consideration of an impermissible factor in one
context may support the inference that the impermissible factor entered the
decisionmaking process in another context.” Id. at 392 (quoting Ercegovich, 154 F.3d
at 356). Moreover, although Fine promoted Bagshaw in 2003, this event is not so
temporally remote from the RIF as to diminish entirely its probative value with respect
to Rachells’ claims – particularly given Fine’s role in the RIF. Id. (“[E]vidence of a
. . . discriminatory atmosphere is not rendered irrelevant by its failure to coincide
precisely with . . . timeframe involved in the specific events that generated a claim of
discriminatory treatment.”) (quoting Ercegovich, 154 F.3d at 356); see Marsico v. Sears
         14
            Although Jones may not have been similarly situated to Bagshaw – given that he was her
“direct supervisor” at the time they applied to the position – the record indicates Johnson faces no such
legal barrier to establishing a prima facie case of discrimination.
         15
           To “ma[k]e a prima facie case[,] the plaintiff must demonstrate “‘that (1) he [or she] was a
member of a protected class; (2) that he [or she] suffered an adverse employment action; (3) that he [or
she] was qualified for the position; and (4) that a person outside the protected class was treated more
favorably than him [or her].’” Clay, 501 F.3d at 703 (quoting Braithwaite, 258 F.3d at 493) (alterations
original).
         16
             Johnson does not say how he learned of Bagshaw’s sales numbers, and his testimony as to
Bagshaw’s poor performance, therefore, raises potential hearsay problems. See Mitchell v. Toledo Hosp.,
964 F.2d 577, 584-85 (6th Cir. 1992) (explaining that Fed. R. Civ. P. 56(e) “requires that affidavits in
support of, or in opposition to, a motion for summary judgment be made on personal knowledge, set forth
such facts as would be admissible into evidence and show affirmatively that the affiant is competent to
testify to the matters stated therein”). Jones’ information, however, arises at least in part out of her
personal experience assisting Bagshaw in reaching his sales quotas, and would therefore be admissible.
         17
            A plaintiff may “demonstrate pretext by offering evidence which challenges the reasonableness
of the employer’s decision ‘to the extent that such an inquiry sheds light on whether the employer’s
proffered reason for the employment action was its actual motivation.’” Risch, 581 F.3d at 391 (quoting
White v. Baxter Healthcare Corp., 533 F.3d 381, 393 (6th Cir. 2008), cert. denied, 129 S. Ct. 2380 (2009)).
No. 12-4137        Rachells v. Cingular Wireless, et al.                          Page 20


Holding Corp., 370 Fed. Appx. 658, 659 (6th Cir. 2010) (summary judgment improper
on ADEA claims where, four months prior to an adverse employment decision, employer
stated “[y]ou know, you’ve been around here a long time”). Based on the above, the
circumstantial evidence that Fine discriminated in promoting Bagshaw, is highly
probative of whether Rachells was the subject of individualized discrimination.

       A comparable analysis applies with respect to evidence regarding Fine’s response
to Jones’ and Johnson’s attempts to challenge their 2003 performance reviews. If upon
receiving multiple complaints of discrimination in performance evaluations, Fine
actually “did nothing,” this failure to investigate could be construed by a reasonable jury
as willful inaction and condonation of such discriminatory conduct. Indeed, given that
Jones’ and Johnson’s inability to get relief from poor reviews led to their respective
resignations, a fact finder could infer that Fine’s inaction was intended to lead to that
result. At minimum, in light of Fine’s position at the company, Fine’s inaction is
probative of whether a discriminatory atmosphere existed in the Cleveland region.
Moreover, because Jones’ and Johnson’s complaints put Fine on notice of potential
discrimination in employee evaluations, this evidence is probative of Fine’s motives and
conduct in approving Rachells’ termination on the basis of an inconsistently poor 2004
performance review. Because of the actor and the conduct at issue, evidence of Fine’s
response to Jones’ and Johnson’s performance review challenge is not rendered
irrelevant simply because those events predated the RIF by a year and a half.

       Finally, we examine whether evidence of Bagshaw’s allegedly discriminatory
conduct is probative of whether Rachells was singled out for discharge on the basis of
his race. The content of Bagshaw’s alleged conduct – including undeservedly poor
evaluations of minority employees, as well as preferential treatment of Caucasian
employees in promotions and disciplinary actions – is consistent with that we have
previously considered probative of a discriminatory atmosphere. See Risch, 581 F.3d
at 393-94 (in sex discrimination claim based on failure to promote a female police
officer, evidence that “male officers [including two sergeants charged with managing the
department] frequently made derogatory or discriminatory remarks about female
No. 12-4137         Rachells v. Cingular Wireless, et al.                        Page 21


officers,” and a Lieutenant “who occupied a senior position in the command staff[]
discriminated against female officers in distributing work” is probative of a
discriminatory atmosphere). As discussed above, evidence related to a pattern of
discriminatory evaluations is particularly relevant to Rachells’ claims, given Rachells’
assertion that he received artificially low scores in the RIF selection process. In
addition, though Bagshaw was not himself a decisionmaker with respect to Rachells’
termination, evidence of his conduct is probative of the atmosphere affecting Rachells’
employment. While Bagshaw did not supervise Rachells, as District Manager, Bagshaw
was relatively senior in the Cleveland region’s managerial hierarchy. See Risch, 581
F.3d at 393 (“Discriminatory statements made by individuals occupying managerial
positions can be particularly probative of a discriminatory workplace culture.”)
(citing Vincent v. Brewer Co., 514 F.3d 489, 498 (6th Cir. 2007); Ercegovich, 154 F.3d
at 357). Insofar as Fine tolerated Bagshaw’s behavior, evidence of Bagshaw’s conduct
“add[s] ‘color’ to the employer’s decisionmaking processes and to the influences behind
the actions taken with respect to the individual plaintiff.” Risch, 581 F.3d at 392
(quoting Ercegovich, 154 F.3d at 356). Rachells’ involvement with Jones and Johnson,
and his emails on their behalf, is further evidence that Bagshaw’s conduct affected the
atmosphere of the Cleveland region generally, and not merely that of the Direct Channel
retail stores. Furthermore, because the discriminatory atmosphere described by Jones
and Johnson extended at least until July 2004, when Johnson quit his position at
Cingular, it is probative of Cingular’s decsionmaking processes during the January 2005
RIF. See Marsico, 370 Fed. Appx. at 659 (evidence of negative age-related comments
four months prior to an adverse employment decision is probative of pretext in ADEA
claim).

          In presenting evidence of Fine’s decision to promote Bagshaw over more
qualified minority applicants, Fine’s failure to investigate complaints of discriminatory
performance evaluations, and other conduct by Bagshaw contributing to a discriminatory
atmosphere, as well as evidence that Rachells had superior qualifications to other
Cingular candidates retained in the RIF, Rachells has provided “additional evidence”
that he was terminated on account of his race, as required by the heightened standard for
No. 12-4137           Rachells v. Cingular Wireless, et al.                        Page 22


workforce reduction cases. Geiger, 579 F. 3d at 622 (citing Barnes, 896 F.2d at 1465).
Accordingly, viewing the evidence in the light most favorable to the non-movant,
Rachells has established a prima facie case of race discrimination.

                       B. Cingular’s Proffered Reason and Pretext

        Once a plaintiff has established a prima facie case, under the McDonnell Douglas
framework, the burden shifts to the employer to offer a nondiscriminatory reason for the
plaintiff’s discharge. Here, there is no question that Cingular has offered such a reason:
the RIF and Rachells’ poor performance in the RIF selection process. The burden
therefore shifts back to Rachells to “point out ‘evidence from which a jury could
reasonably reject [Cingular’s] explanation’” as pretextual. Davis, 717 F.3d at 580
(quoting Chen, 580 F.3d at 400).

        A plaintiff generally demonstrates pretext by showing: “(1) that the proffered
reasons had no basis in fact, (2) that the proffered reasons did not actually motivate [the
adverse employment action], or (3) that they were insufficient to motivate [the adverse
employment action].” Id. (quoting Hedrick v. W. Reserve Care Sys., 355 F.3d 444, 460
(6th Cir. 2004)). The plaintiff may also demonstrate pretext, however, by offering
evidence that challenges the reasonableness of the employer’s decision, to the extent that
such an inquiry sheds light on whether the employer’s proffered reason for the
employment action was its actual motivation. Risch, 581 F.3d at 390 (quoting White,
533 F.3d at 389-90 (“The fact that a court may think that the employer misjudged the
qualifications of the applicants does not in itself expose him to Title VII liability,
although this may be probative of whether the employer’s reasons are pretexts for
discrimination.”)).

        The relative qualifications of candidates can establish triable issues of fact as to
pretext where “the evidence shows that either (1) the plaintiff was a plainly superior
candidate, such that no reasonable employer would have chosen the latter applicant over
the former, or (2) plaintiff was as qualified as if not better qualified than the successful
applicant, and the record contains ‘other probative evidence of discrimination.’” Bartlett,
421 Fed. Appx. at 490 (citing Bender, 455 F.3d at 627–28; Risch, 581 F.3d at 391).
No. 12-4137        Rachells v. Cingular Wireless, et al.                          Page 23


Accordingly, the above-described evidence of Rachells’ superior qualifications and the
discriminatory atmosphere at Cingular doubles as evidence from which a jury could find
pretext.

       With respect to qualifications evidence, the record contains evidence that
Rachells received numerous sales accolades and awards between 1999 and 2003, had the
best 2003 performance review of any of the Cingular candidates, and had the highest
2002, 2003, and 2004 attainment percentages of any of his Cingular peers. By
Cingular’s own formulation, the qualifications for the National Account Executive
position were measurable by the metrics included in Cingular’s annual performance
reviews (which rated candidates in the areas of “Drives For Results,” “Drives For
Strategy,” and “Maximizes Talent”) and the SISG factors (which included “Create
Customer Loyalty,” “Drive For Results,” and “Use Sound Judgment”). Given Rachells’
earlier top performance on Cingular’s annual review metrics, and the evidence that
Rachells’ annualized sales attainment percentage actually increased from 2003 to 2004,
a reasonable jury could conclude that Hart gave Rachells an undeservedly poor review
to create pretext for his discharge. A factfinder could further conclude that, in 2004,
Rachells was as qualified, if not more qualified, than his fellow applicants with respect
to the annual review metrics. Moreover, given the inherent correlations between the
SISG factors and demonstrated sales ability, a reasonable factfinder could likewise
conclude that Rachells was as qualified, if not more qualified, with respect to the metrics
ostensibly measured in the RIF interview. The record, therefore, reflects a genuine
dispute of material fact as to Rachells’ qualifications relative to those of other
candidates.

       The record also reflects other evidence that a discriminatory atmosphere existed
in Cingular’s Cleveland region. Specifically, the Jones and Johnson affidavits contain
admissible evidence that, construed in the light most favorable to Rachells, tends to
show that: Fine promoted Bagshaw to District Manager over more qualified minority
candidates; Bagshaw gave undeservedly poor evaluations to minority employees, as
well as preferential treatment in promotions and disciplinary actions to white employees;
No. 12-4137          Rachells v. Cingular Wireless, et al.                         Page 24


and Fine was nonresponsive to minority employees’ complaints about discriminatory
performance reviews. For the reasons discussed at length above, such evidence is
probative of individualized discrimination in the case of Rachells’ termination, because
it “add[s] ‘color’ to the employer’s decisionmaking processes and to the influences
behind the actions taken with respect to the individual plaintiff.” Risch , 581 F.3d at 392
(quoting Ercegovich, 154 F.3d at 356). Furthermore, “management’s consideration of
an impermissible factor in one context may support the inference that the impermissible
factor entered the decisionmaking process in another context.” Id. at 394 (quoting
Ercegovich, 154 F.3d at 356). Accordingly, this evidence is probative of pretext
“because [it] cast[s] doubt on the basis in fact of Defendant’s proffered legitimate, non-
discriminatory reasons.” Bartlett, 421 Fed. Appx. at 492 (citing Imwalle v. Reliance
Med. Prods., Inc., 515 F.3d 531, 545 (6th Cir. 2008)).

          Based on the above, Rachells has presented sufficient evidence to raise a genuine
question of material fact as to pretext. We conclude, therefore, that the district court
erred in granting summary judgment to Cingular on Rachells’ race discrimination
claims.

                                   IV. CONCLUSION

          For the foregoing reasons, we REVERSE the District Court’s grant of summary
judgment for Cingular, and REMAND for further proceedings consistent with this
opinion.